Title: From Thomas Jefferson to Levi Lincoln, 4 May 1802
From: Jefferson, Thomas
To: Lincoln, Levi


            Th:J. to the Atty Genl.May 4. 1802.
            The inclosed paper signed Claudius is so bold, direct & false in it’s assertions respecting the clerks, that it ought really to be contradicted. would it not be worth while to ask of each head of department whether he found any republican clerk in his office & how many, and to state the fact, not naming the authority, but appealing to the notoriety of the fact. perhaps even the names as given in to Congress by the heads of departmts and printed might be reprinted and a defiance to point out one of them as republican, except those newly appointed & who might be printed in Italics.—I am always clear that truth & reason can maintain their ground if free to defend themselves. but th[at] they must defend themselves. we are agreed in this necessity and that each must do his part. you are directly attacked by name in this paper, that the defence seems yours of right. health & happiness. I go tomorrow.
          